DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022.
Applicant’s election without traverse of claims 1-12 in the reply filed on July 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2021/0124051) in view of Takano et al. (5,850,254) and Pennecot et al. (10,816,648).
	As for claim 1, Lu in a method, apparatus, and system for vibration measurement for sensor bracket and movable device discloses/suggests the following:  an assembly (Fig. 3: 30) comprising: a base member having a fiducial marker (Figs. 3-4: 301 as base member; 302); a vehicle component having a housing mounted to the base member (Figs. 3-4: 303 mounted to 301 via 306; Fig. 3: 30 mounted on 40 demonstrates that 303 is a vehicle component; treating 303 as the vehicle component, the first sensor being a vehicle-mounted camera (paragraph 0057: lines 7-8); wherein the camera has a cubic shaped housing (Fig. 4: see 303)); the vehicle component having an operational device in the housing (Figs. 3-4: 303 wherein the inside of the camera housing, the cubic shaped housing, would necessarily be the operational components of the camera).
As for an image sensor fixed to the housing and aimed at the fiducial marker, Lu does not explicitly state this.  Lu does demonstrate the first sensor being a vehicle mounted camera (paragraph 0057: lines 7-8) aimed at the fiducial marker (Fig. 3-4: 303 relative to 302).  Nevertheless, Takano in an imaging system for a vehicle which compares a reference image which includes a mark which is fixed to said vehicle to subsequent images teaches using an image sensor such as a CCD camera as an image pickup device (col. 1, lines 13-18).  And Pennecot in a methods and systems for LIDAR optics alignment teaches that a camera comprises image sensors (col. 32, lines 30-47).  And the examiner takes official notice that it is well known in the art to mount optical components in a housing to provide a fixed relationship between the optical components for proper positioning and alignment.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an image sensor fixed to the housing and aimed at the fiducial marker in order for Lu’s camera to capture an image of the marker with an image sensor housed in the camera to determine vibration measurements of the sensor bracket.
As for claim 2, Lu in view of Takano and Pennecot discloses/suggests everything as above (see claim 1).  Lu does not explicitly state that the vehicle component is fastened directly to the base member with fasteners.  Lu does state that sensors like cameras are fixedly mounted on a sensor bracket (paragraph 0003: lines 9-12).  Nevertheless, Pennecot also teaches using fasteners to mount a camera to a platform (col. 18, lines 4-10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vehicle component fastened directly to the base member with fasteners in order to fixedly mount the camera on the sensor bracket using fasteners such as bolts.
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2021/0124051) in view of Takano et al. (5,850,254) and Pennecot et al. (10,816,648) further in view of Thomas (10,607,310).
As for claim 3, Lu in view of Takano and Pennecot discloses/suggests everything as above (see claim 1).   Lu does not explicitly state that operational device is adjustable relative to the housing.  Nevertheless, Thomas in a determining ranges by imaging devices with dynamic baseline reconfiguration teaches adjusting a focal length of an imaging device by causing a change in distance between the sensor and the lens (col. 9, lines 60-67 with col. 10, lines 1-6).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the operational device be adjustable relative to the housing in order to adjust a focal length of the camera by causing a change in distance between the image sensor and the lens relative to the camera housing.
6.	Claims 1, 2, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (10,295,654) in view of Heymer (2020/0249009) and Becker et al. (8,737,685).
	As for claim 1, Yukumatsu in an apparatus for determining displacement of radar apparatus discloses/suggests the following:  an assembly (Figs. 1 and 3:  1) comprising: a base member (Figs. 1 and 3: 12); a vehicle component having a housing mounted to the base member (Figs. 1 and 3: 20 attached to 12 via 121-123; 20 being a radar apparatus encased by rectangular shaped radar apparatus housing (col. 3, line 25)), the vehicle component having an operational device in the housing (Figs. 1 and 3: 20: again, radar apparatus would necessarily have radar system in its housing: col. 3, line 25; noting col. 1, lines 20-25 suggesting the presence of transmitters and receivers as comprising the radar apparatus).
	As for the base member having a fiducial marker and an image sensor fixed to the housing and aimed at the fiducial marker, Yukumatsu does not explicitly state this.  Yukumatsu appears to show a Hall element or magnet of a displacement detection sensor fixed to the housing (Figs. 1 and 3: 30, 31, 32, 20, and 40; col. 3, lines 25-32 and lines 40-50).  Nevertheless, he states that an optical sensor and a laser or like may be used to constitute the displacement detection sensor (col. 7, lines 30-33).  Nevertheless, Heymer in a method and system for capturing and measuring the position of a component with respect to a reference position and the translation and rotation of a component moving relative to a reference system teaches using a camera aimed at a fiducial marker to determine translation of a motor vehicle component (paragraph 0004, 0018; Fig. 1: 30, 22, 20; paragraphs 0046 and 0048).  And Becker in systems and methods for detecting the movement of an object teaches detecting changes in position of an object in a vehicle system (col. 3, lines 28-45) with an imaging sensor and fiducial marker, known reference marker, on the object to which the displacement is determined (Fig. 1: 130, 160, 150; col. 3, lines 60-65).  Therefore, it would be obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to at least try to substitute Yukumatsu’s displacement detection sensor comprising a Hall element and magnet with an imaging sensor and fiducial marker thereby having the base member have a fiducial marker and an image sensor fixed to the housing and aimed at the fiducial marker to achieve the predictable result of determining movement/change in position of the radar apparatus mounted to the bumper.
	The examiner notes that ‘a base member having a fiducial marker’ does not appear to preclude a base member, bumper (Yukumatsu: Figs. 1 and 3: 12), having a fiducial marker (Yukumatsu in view of Heymer and Becker:  Figs. 1 and 3 of Yukumatsu: 32 would be substituted by a fiducial member)  in its interior by virtue of a fiducial marker (Yukumatsu in view of Heymer and Becker:  Figs. 1 and 3 of Yukumatsu: 32 would be substituted by a fiducial member) being on bar-shaped stay (Yukumatsu: Figs. 1 and 3: 40) being in the interior of the bumper (Yukumatsu: Figs. 1 and 3: 12).
	As for claim 2, Yukumatsu in view of Heymer and Becker discloses/suggests everything as above (see claim 1).  In addition, Yukumatsu discloses/suggests the vehicle component is fastened directly to the base member with fasteners (Figs. 1 and 3: 121-123).
	As for claim 8, Yukumatsu in view of Heymer and Becker discloses/suggests everything as above (see claim 1).  Yukumatsu does not explicitly state that the vehicle component is a lidar sensor and the operational device is a lidar light source and a lidar light detector.  Nevertheless, he does not seem to limit the type of radar apparatus that may be used and refers to the use of laser light being transmitted and received so as to detect objects existing around the vehicle (col. 1, lines 20-25).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vehicle component be a lidar sensor and the operational device be a lidar light source and a lidar light detector in order to detect objects around the vehicle using a laser transmitter and laser detector of a radar apparatus.
	As for claim 9, Yukumatsu in view of Heymer and Becker discloses/suggests everything as above (see claim 8).  Yukumatsu in view of Heymer do not explicitly state that the image sensor includes photodetectors and a light source each aimed at the fiducial marker.  Nevertheless, Becker suggests that an illumination source and photodetectors, a photodetector array are each aimed at the reference member (Fig. 1: 130 and 160; col. 3, lines 60-65 with col. 4, lines 29-34).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor includes photodetectors and a light source each aimed at the fiducial marker to be able to capture an image of a fiducial member within the interior of a bumper by illuminating the fiducial marker.
	As for claim 10, Yukumatsu in view of Heymer and Becker discloses/suggests everything as above (see claim 1).  Yukumatsu in view of Heymer do not explicitly state that the image sensor includes photodetectors and a light source each aimed at the fiducial marker.  Nevertheless, Becker suggests that an illumination source and photodetectors, a photodetector array are each aimed at the reference member (Fig. 1: 130 and 160; col. 3, lines 60-65 with col. 4, lines 29-34).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor includes photodetectors and a light source each aimed at the fiducial marker to be able to capture an image of a fiducial member within the interior of a bumper by illuminating the fiducial marker.
	As for claims 11-12, Yukumatsu in view of Heymer and Becker discloses/suggests everything as above (see claim 1).  Yukumatsu does not explicitly state that the base member includes a second fiducial marker spaced from the fiducial marker, and further comprising a second image sensor aimed at the second fiducial marker (claim 11) wherein the fiducial marker and the second fiducial marker are in orthogonal planes (claim 12).  Yukumatsu appears to show a Hall element or magnet of a displacement detection sensor fixed to the housing (Figs. 1 and 3: 30, 31, 32, 20, and 40; col. 3, lines 25-32 and lines 40-50).  And Yukumatsu teaches that a plurality of stays having displacement detection sensors are provided to face a plurality of surfaces of the housing of the radar apparatus to improve detection accuracy of the displacement (col. 8, lines 4-20).  And Yukumatsu states that an optical sensor and a laser or like may be used to constitute the displacement detection sensor (col. 7, lines 30-33).  ).  Nevertheless, Heymer in a method and system for capturing and measuring the position of a component with respect to a reference position and the translation and rotation of a component moving relative to a reference system teaches using a camera aimed at a fiducial marker to determine translation of a motor vehicle component (paragraph 0004, 0018; Fig. 1: 30, 22, 20; paragraphs 0046 and 0048).  And Becker in systems and methods for detecting the movement of an object teaches detecting changes in position of an object in a vehicle system (col. 3, lines 28-45) with an imaging sensor and fiducial marker, known reference marker, on the object to which the displacement is determined (Fig. 1: 130, 160, 150; col. 3, lines 60-65).  Therefore, it would be obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to at least try to substitute Yukumatsu’s displacement detection sensors each comprising a Hall element and magnet in two dimensions of the radar housing, the length and width, with an imaging sensor and fiducial marker thereby having the base member include a second fiducial marker spaced from the fiducial marker, and further comprising a second image sensor aimed at the second fiducial marker (claim 11) wherein the fiducial marker and the second fiducial marker are in orthogonal planes (claim 12) to achieve the predictable result of determining movement/change in position of the radar apparatus mounted to the bumper in at least two directions one along the width of the radar apparatus housing and the other along the length of the radar apparatus housing.
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (10,295,654) in view of Heymer (2020/0249009) and Becker et al. (8,737,685) further in view of Pennecot et al. (10,816,648).
As for claim 3, Yukumatsu in view of Heymer and Becker discloses/suggests everything as above (see claim 1).  Yukumatsu does not explicitly state that the operational device is adjustable relative to the housing.  Nevertheless, he does not seem to limit the type of radar apparatus, the operational device, that may be used and refers to the use of laser light being transmitted and received so as to detect objects existing around the vehicle (col. 1, lines 20-25).  And Pennecot in methods and systems for LIDAR optics alignment teaches an adjusting the relative position between the transmit block and receive block for alignment (col. 6, lines 52-55).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the operational device is adjustable relative to the housing in order to optically align the transmitter and receiver components of the radar apparatus.

Allowable Subject Matter
8.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
10.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886